Title: From George Washington to John Forbes, 17 November 1758
From: Washington, George
To: Forbes, John



Sir,
Camp near bushy run 17th Novr 1758

After the most constant labour from light till light, we were able to open the Road to this place only; about 6 Miles from our last Camp. Here it was Captn Shelby overtook Us and presented me with yours and Colo. Bouquets favours, inclosing one also to Colo. Armstrong, all of which were forwarded to that Gentleman last Night by Captn Shelby, so soon as the last of the letters I Now Inclose, came to my hands.

A Junction with Colo. Armstrong this Morning woud have prevented the good effects of a fortified Camp to Night, and retarded Our Operations a day; for which reason I desird him to March forwards at 2 Oclock this Morning to such a place as Captn Shelby shoud point out with Mr Gordons approbation of the Ground, and there secure himself as you have directed. If he shoud accomplish that Work before Night, he is in that event to begin cutting the Road on his side to meet Us. I shall struggle hard to be with him to Night being but 2½ Miles short of his last Camp.
I receivd but 36 of the 42 Axes sent by Colo. Montgomery & those in the very worst Order—last Night was employd in doing the needful to them—We have four Carriages with Us that pass the Road we have made with great ease.
If Indians ever can be usefully employd it must be in getting Intelligence to Our Front, I therefore beg you will Order their Conductors (or Managers) to bring them on at all Events—and that we have Our Bullocks also sent on immediately—otherwise our meat being out to Morrow we shall possibly be delayd the next day in serving it out when we ought to be Marching on the next Post.
There was a Serjeant Grant of my Regiment confind for Insolent behaviour to an Officer of Pensylvania and tryd at the last Genl Court Martial, but the Sentence not known when I came away, altho. the Court had sat 5 days before—I applied thrô Majr Halket to get him releasd (but coud not) as he is a very fine fellow, and as desirous of coming on as I am to have him do so—I shoud be obligd by your taking the matter into enquiry, & forward him if it is found consistent. I have nothing to add further at present than that I am Sir Yr Most Obedt & Most Hble Servt

Go: Washington

